Title: To Thomas Jefferson from War Department, 31 January 1808
From: War Department
To: Jefferson, Thomas


                  
                     [January 1808]
                  
                  Estimate of the Number of Gun Boats
                  
                     
                        For
                        New Orleans
                        16
                     
                     
                        “
                        Georgia, South and North Carolina
                        31
                     
                     
                          “
                        Chesapeake and its waters
                        65
                     
                     
                        “
                        Delaware Bay and River
                        }
                        71
                     
                     
                        
                        New jersey and New york
                     
                     
                        “
                        Connecticut and Rhode Island
                        25
                     
                     
                        “
                        Old Massachusetts, New Hampshire
                        }
                        
                           49
                        
                     
                     
                        
                        and the District of Maine
                     
                     
                        
                        
                        
                           Total 257
                        
                     
                  
                  
                  Estimate of Expenses for Fortifications
                  
                     
                        For
                        New Orleans
                        $60,000
                     
                     
                        “
                        Georgia South and North Carolina
                        “252,000
                     
                     
                        “
                        Chesapeake and its waters
                        “160,000
                     
                     
                        “
                        Delaware Bay and River, New jersey
                        }
                        “211,000
                     
                     
                        
                        and New york
                     
                     
                        “
                        Connecticut and Rhode Island
                        “31,000
                     
                     
                        “
                        Old Massachusetts, New Hampshire 
                        }
                        
                           “135,000
                        
                     
                     
                        
                        and the District of Maine
                     
                     
                        
                        
                        
                           $849,000
                        
                     
                     
                        
                        For other places not mentioned
                        
                           “25,000
                        
                     
                     
                        
                        
                        
                           $874,000
                        
                     
                  
               